          Case 3:20-cv-01495-SI         Document 44       Filed 10/08/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



MKM HEALTHCARE SOLUTIONS LLC,                         Case No. 3:20-cv-1495-SI
 et. al,
                                                      ORDER
                Plaintiffs,

        v.

BIOTRONIK INCORPORATED,

                Defendant.


Michael H. Simon, District Judge.

       This case was originally filed in the U.S. District Court for the District of Arizona.

Defendant Biotronik Incorporated filed a motion to transfer venue, which the District of Arizona

granted. The District of Arizona transferred the case to this Court. Defendant Biotronik

Incorporated also moved to compel arbitration based on a contractual arbitration clause. The

briefing on that motion has not yet been completed.

       On October 7, 2020, the parties filed a joint stipulated motion requesting that the Court

order that this case be resolved through arbitration with the Arbitration Service of Portland,

Oregon, and dismiss the case. The parties expressly reserve their respective rights to seek and

recover all attorney’s fees and costs incurred in this action, including fees and costs incurred in

connection with the Motion to Transfer Venue and Motion to Compel Arbitration.

PAGE 1 – ORDER
          Case 3:20-cv-01495-SI        Document 44        Filed 10/08/20     Page 2 of 2




       The parties’ stipulated motion (ECF 43) is GRANTED. Plaintiffs are directed to resolve

their claims raised in this case in arbitration before the Arbitration Service of Portland, Oregon.

The issue of attorney’s fees is expressly reserved. This case is dismissed without prejudice. In

light of this Order, Defendant’s Motion to Compel Arbitration (ECF 20) is DENIED AS MOOT.

       IT IS SO ORDERED.

       DATED this 8th day of October, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
